.                              NV
                                                                              ss

                 OFFICE   OF THE   A-ITORNEY   GENERAL    OF   TEXAS     /’
                                       AUSTTIN


-In    6: YAwa
  --
                                                         YIMh lT, 1939
HOLI.
   oeorge0. Roam,Idaroh17,      1939, Paw 2


of oonstruotlonthat unless roes am speoifloallyaf-
oepted they are to be consideredto be *ricesor 0rri0e*.
          You will kladly lgrrorsthe oopy of an a~lnlorr
mailed to you under date OS February lStb, forasrly
rendered to bfr.R. S. Wyohe, County Auditor, Longrlar,
Texas, umler date of February 18, 1035, am it oleazly
does not purport to apply to the question subn&ttedby
you an6 bm wa8 not no fntended   by thi8 &pa&mat..
wemeltk o h ia    tg a 00pf or thwoplnloawrlttm
               lmrdth
by Hoa.ha. A. Xaiff,
                   Aaoblmt Attorney Coabml an& :
aara*ub to Hr. Tom% Kl!l&8tde Atl4eor. uuaorgate
or ~ugtmt~,.i*a13~ 08 lbon r0rOmd to.




                                very truly your@




         CSWRRALOFTEIA8